Exhibit 10.1

 

 

 



SUPPORT AND NON-COMPETITION AGREEMENT

 

This SUPPORT AND NON-COMPETITION AGREEMENT, dated as of [July 30], 2019 (this
“Agreement”), by and among Simmons First National Corporation (“Simmons”), an
Arkansas corporation, The Landrum Company (“Landrum”), a Missouri corporation,
and the undersigned shareholder[ and director] (the “Individual”) of Landrum.

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, Simmons and Landrum
are entering into an Agreement and Plan of Merger, dated as of the date hereof
(as amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement”), pursuant to which, among other things, Landrum will merge
with and into Simmons, with Simmons as the surviving corporation (the “Merger”);

 

WHEREAS, as of the date hereof, the Individual is a [director][shareholder] of
Landrum and has Beneficial Ownership of, in the aggregate, those shares of Class
A Voting Stock, $0.01 par value per share, of Landrum (“Landrum Common Stock”)
specified on Schedule 1 attached hereto, which, by virtue of the Merger, will be
converted into the right to receive shares of Simmons Common Stock (as such term
is defined in the Merger Agreement), and therefore the Merger is expected to be
of substantial benefit to the Individual;

 

WHEREAS, as a material inducement to Simmons entering into the Merger Agreement,
Simmons has requested that the Individual agree, and the Individual has agreed,
to enter into this Agreement and abide by the covenants and obligations set
forth herein; and

 

WHEREAS, other individuals, as a material inducement to Simmons entering into
the Merger Agreement, will enter into and abide by the covenants and obligations
set forth in substantially similar support and non-competition agreements.

 

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I
General

 

1.1.             Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.

 

“Affiliate” of a Person means any other Person directly, or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with such Person.

 

“Beneficial Ownership” by a Person of any securities means ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended; provided, that for purposes of determining Beneficial Ownership, a
Person shall be deemed to be the Beneficial Owner of any securities which such
Person has, at any time during the term of this Agreement, the right to acquire
pursuant to any agreement, arrangement or understanding or upon the exercise of
conversion rights, exchange rights, warrants or options, or otherwise
(irrespective of whether the right to acquire such securities is exercisable
immediately or only after the passage of time, including the passage of time in
excess of 60 days, the satisfaction of any conditions, the occurrence of any
event or any combination of the foregoing). The terms “Beneficially Own” and
“Beneficially Owned” shall have a correlative meaning.

 



1

 

“Business” means the business of acting as a commercial, community or retail
banking business, including but not limited to entities which lend money and
take deposits.

 

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means (i) the ownership, control, or power to vote 25 percent or more
of any class of voting securities of the other Person, (ii) control in any
manner of the election of a majority of the directors, trustees, managing
members or general partners of the other Person, or (iii) the possession,
directly or indirectly, of the power to exercise a controlling influence over
the management or policies of the other Person, whether through the ownership of
voting securities, as trustee or executor, by Contract or any other means.

 

“Constructive Sale” means, with respect to any security, a short sale with
respect to such security, entering into or acquiring an offsetting derivative
Contract with respect to such security, entering into or acquiring a futures or
forward Contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of either directly or
indirectly materially changing the economic benefits and risks of ownership of
any security.

 

“Covered Shares” means, with respect to the Individual, the Individual’s
Existing Shares, together with any shares of Landrum Common Stock or other
capital stock of Landrum and any securities convertible into or exercisable or
exchangeable for shares of Landrum Common Stock or other capital stock of
Landrum, in each case that the Individual acquires Beneficial Ownership of on or
after the date hereof.

 

“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement),
excluding restrictions under Securities Laws.

 

“Existing Shares” means, with respect to the Individual, all shares of Landrum
Common Stock Beneficially Owned by the Individual as specified on Schedule 1
hereto.

 

“Permitted Transfer” means a Transfer (i) as the result of the death of the
Individual by the Individual to a descendant, heir, executor, administrator,
testamentary trustee, lifetime trustee or legatee of the Individual, (ii)
Transfers to Affiliates (including trusts) and family members in connection with
estate and tax planning purposes, and (iii) Transfers to any other shareholder
and director and/or executive officer of Landrum who has executed a copy of this
Agreement or similar support and non-competition agreement on the date hereof;
provided, that in each case prior to the effectiveness of such Transfer, such
transferee executes and delivers to Simmons and Landrum an agreement that is
identical to this Agreement or such other written agreement, in form and
substance acceptable to Simmons and Landrum, to assume all of Individual’s
obligations hereunder in respect of the Covered Shares subject to such Transfer
and to be bound by the terms of this Agreement, with respect to the Covered
Shares subject to such Transfer, to the same extent as the Individual is bound
hereunder and to make each of the representations and warranties hereunder in
respect of the Covered Shares transferred as the Individual shall have made
hereunder.

 



2

 

“Person” means a natural person or any legal, commercial or governmental entity,
such as, but not limited to, a corporation, general partnership, joint venture,
limited partnership, limited liability company, limited liability partnership,
trust, business association, group acting in concert, or any person acting in a
Representative capacity.

 

“Representatives” means, with respect to any Person, any officer, director,
employee, investment banker, financial or other advisor, attorney, auditor,
accountant, consultant, or other representative or agent of or engaged or
retained by such Person.

 

“Restricted Period” has the meaning set forth in Section 2.3(a) hereof.

 

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of an Encumbrance in or upon, or the gift, placement
in trust, or the Constructive Sale or other disposition of such security
(including transfers by testamentary or intestate succession or otherwise by
operation of Law) or any right, title or interest therein (including, but not
limited to, any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or Beneficial Ownership thereof, the offer to make such a sale, transfer,
Constructive Sale or other disposition, and each agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing (other
than a proxy for the purpose of voting the Individual’s Covered Shares in
accordance with Section 2.1 hereof).

 

ARTICLE II
COVENANTS OF INDIVIDUAL

 

2.1.             Agreement to Vote. The Individual hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at Landrum’s
Shareholders’ Meeting or at any other meeting of the shareholders of Landrum,
however called, including any adjournment or postponement thereof, and in
connection with any written consent of the shareholders of Landrum, the
Individual shall, in each case to the fullest extent that such matters are
submitted for the vote or written consent of the Individual and that the Covered
Shares are entitled to vote thereon or consent thereto:

 

(a)                appear at each such meeting or otherwise cause the Covered
Shares as to which the Individual controls the right to vote to be counted as
present thereat for purposes of calculating a quorum; and

 

(b)                vote (or cause to be voted), in person or by proxy, or
deliver (or cause to be delivered) a written consent covering, all of the
Covered Shares as to which the Individual controls the right to vote:

 

(i)                       in favor of the adoption and approval of the Merger
Agreement and the consummation of the transactions contemplated thereby,
including the Merger, and any actions required in furtherance thereof;

 

(ii)                     against any action or agreement that could result in a
breach of any covenant, representation or warranty or any other obligation of
Landrum under the Merger Agreement;

 



3

 

(iii)                   against any Acquisition Proposal; and

 

(iv)                    against any action, agreement, amendment to any
agreement or organizational document, transaction, matter or proposal submitted
for the vote or written consent of the shareholders of Landrum that is intended
or would reasonably be expected to impede, interfere with, prevent, delay,
postpone, discourage, disable, frustrate the purposes of or adversely affect the
Merger or the other transactions contemplated by the Merger Agreement or this
Agreement or the performance by Landrum of its obligations under the Merger
Agreement or by the Individual of his or her obligations under this Agreement.

 

2.2.             No Inconsistent Agreements. The Individual hereby covenants and
agrees that, except for this Agreement, the Individual (a) has not entered into,
and shall not enter into at any time while this Agreement remains in effect, any
voting agreement or voting trust or any other Contract with respect to the
Covered Shares, (b) has not granted, and shall not grant at any time while this
Agreement remains in effect, a proxy, Consent or power of attorney with respect
to the Covered Shares, (c) will not commit any act, except for Permitted
Transfers, that could restrict or affect his or her legal power, authority and
right to vote any of the Covered Shares then held of record or Beneficially
Owned by the Individual or otherwise prevent or disable the Individual from
performing any of his or her obligations under this Agreement, and (d) has not
taken and shall not take any action that would make any representation or
warranty of the Individual contained herein untrue or incorrect or have the
effect of impeding, interfering with, preventing, delaying, postponing,
discouraging, disabling or adversely affecting the Individual’s performance of
any of his or her obligations under this Agreement.

 

2.3.             Non-Competition.

 

(a)                The Individual hereby covenants and agrees that, for a period
commencing on the Closing Date and terminating on the second anniversary of the
Closing Date (the “Restricted Period”), such Individual shall not within 50
miles of any branch or other office of Landmark Bank in operation as of the date
of this Agreement, directly or indirectly, either for him or herself or for any
other Person other than for Simmons or its Affiliates, participate in any
business (including, without limitation, any division, group or franchise of a
larger organization) that engages (or proposes to engage) in the Business;
provided, that if as of the date hereof the Individual holds not more than a 5%
direct or indirect equity interest in such Person, then the Individual may
retain (but not increase) such ownership interest without being deemed to
“participate” in the Business conducted by such Person. For purposes of this
Agreement, the term “participate” shall mean having more than 5% direct or
indirect ownership interest in any Person, whether as a sole proprietor,
investor, owner, equity holder, partner, member, manager, joint venturer,
creditor or otherwise, or rendering any direct or indirect service or assistance
to any Person (whether as a director, officer, manager, member, supervisor,
employee, agent, or otherwise), with respect to the Business. Further
notwithstanding the foregoing, the limitations set forth above shall not be
effective with regard to service by the Individual with respect to consulting or
other professional (but not banking) services in a manner that is consistent
with the same kinds of consulting or other professional services provided by the
Individual at any time during the two years prior to the date of this Agreement.

 

(b)                The Individual covenants and agrees that during the
Restricted Period, the Individual shall not directly or indirectly, as employee,
agent, consultant, director, equity holder, member, manager, partner or in any
other capacity, without Simmons’s prior written consent (other than for the
benefit of Simmons or its Affiliates), solicit, call upon, communicate with or
attempt to communicate (whether by mail, telephone, electronic mail, personal
meeting or any other means, excluding general solicitations of the public that
are not based in whole or in part on any list of customers of Landrum or any of
its Affiliates) with any Person that is or was a customer of Landrum or any of
its Affiliates during the one-year period preceding the Closing Date for the
purpose of engaging in opportunities related to the Business or contracts
related to the Business or, except in the ordinary course of conducting the
business described in Schedule 2, interfere with or damage (or attempt to
interfere with or damage) any relationship between Landrum or its Affiliates and
any such customers.

 



4

 

(c)                The Individual covenants and agrees that during the
Restricted Period, such Individual shall not directly or indirectly, as
employee, agent, consultant, director, equity holder, member, manager, partner
or in any other capacity, without Simmons’ prior written consent, employ,
engage, recruit, hire, solicit or induce, or cause others to solicit or induce,
for employment or engagement, any employee of Landrum or its Affiliates
(excluding general solicitations of the public that are not based on any list
of, or directed at, employees of Landrum or its Affiliates).

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1.             Representations and Warranties of the Individual. The
Individual hereby represents and warrants to Landrum and Simmons as follows:

 

(a)                Organization; Authorization; Validity of Agreement; Necessary
Action. The Individual has the requisite power, capacity and authority to
execute and deliver this Agreement, to perform his or her obligations hereunder
and to consummate the transactions contemplated hereby. This Agreement has been
duly and validly executed and delivered by the Individual and, assuming this
Agreement constitutes a valid and binding obligation of the other parties
hereto, constitutes a legal, valid and binding obligation of the Individual,
enforceable against him or her in accordance with its terms (except as may be
limited by the Bankruptcy and Equity Exceptions).

 

(b)                Ownership. Except for the Covered Shares, the Individual is
not the Beneficial Owner or registered owner of any other shares of Landrum
Common Stock or rights to acquire Landrum Common Stock. The Existing Shares are,
and all of the Covered Shares owned by the Individual from the date hereof
through and on the Closing Date will be, Beneficially Owned and owned of record
by the Individual except to the extent such Covered Shares are Transferred after
the date hereof pursuant to a Permitted Transfer. From the date hereof through
and on the Closing Date, the Individual has and will have good and marketable
title to the Existing Shares, free and clear of any Encumbrances. As of the date
hereof, the Individual has and will have at all times through the Closing Date
sole voting power (including the right to control such vote as contemplated
herein), sole power of disposition, sole power to issue instructions with
respect to the matters set forth in ARTICLE II hereof, and sole power to agree
to all of the matters set forth in this Agreement, in each case with respect to
all of the Individual’s Existing Shares and with respect to all of the Covered
Shares owned by the Individual at all times through the Closing Date. The
Individual has possession of an outstanding certificate or outstanding
certificates representing all of the Covered Shares (other than Covered Shares
held at the Depository Trust Company and/or in book-entry form) and such
certificate or certificates does or do not contain any legend or restriction
inconsistent with the terms of this Agreement, the Merger Agreement or the
transactions contemplated hereby and thereby.

 

(c)                No Violation. The execution and delivery of this Agreement by
the Individual does not, and the performance by the Individual of his or her
obligations under this Agreement and the consummation by him or her of the
transactions contemplated hereby will not, (i) conflict with or violate, or
require any Consent pursuant to, any Law or Order applicable to the Individual
or by which any of his or her Assets is bound, or (ii) conflict with, result in
any Default, require any Consent pursuant to or result in the creation of any
Encumbrance on the Assets of the Individual pursuant to, any Contract to which
the Individual is a party or by which the Individual or any of his or her Assets
or Covered Shares are bound.

 



5

 

(d)                Consents and Approvals. No Consent of the Individual’s spouse
is necessary under any “community property” or other laws in order for the
Individual to enter into and perform his or her obligations under this
Agreement.

 

(e)                Legal Proceedings. There is no Litigation pending or, to the
knowledge of the Individual, threatened against or affecting the Individual or
any of his or her Affiliates that could reasonably be expected to impair the
ability of the Individual to perform his or her obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

 

(f)                 Reliance by Simmons. The Individual understands and
acknowledges that Simmons is entering into the Merger Agreement in reliance upon
the Individual’s execution and delivery of this Agreement and the
representations and warranties of Individual contained herein.

 

ARTICLE IV
OTHER COVENANTS

 

4.1.             Prohibition on Transfers; Other Actions.

 

(a)                Until the earlier of the receipt of the Landrum Shareholder
Approval or the date on which the Merger Agreement is terminated in accordance
with its terms, the Individual hereby agrees not to (i) Transfer any of the
Covered Shares or any other interest specifically in the Covered Shares unless
such Transfer is a Permitted Transfer; (ii) enter into any Contract with any
Person, or take any other action, that violates or conflicts with or would
reasonably be expected to violate or conflict with, or result in or give rise to
a violation of or conflict with, the Individual’s representations, warranties,
covenants and obligations under this Agreement; (iii) except as otherwise
permitted by this Agreement or by Order, take any action that could restrict or
otherwise affect the Individual’s legal power, authority and right to vote all
of the Covered Shares then Beneficially Owned by him or her in accordance with
this Agreement, or otherwise comply with and perform his or her covenants and
obligations under this Agreement; or (iv) publicly announce any intention to do
any of the foregoing. Any Transfer in violation of this provision shall be void.
Following the date hereof, Landrum shall notify its transfer agent that there is
a stop transfer order with respect to all of the Covered Shares until the
termination of this Agreement and that this Agreement places limits on the
voting of the Covered Shares subject to the provisions of this Agreement.

 

(b)                The Individual understands and agrees that if the Individual
attempts to Transfer, vote or provide any other Person with the authority to
vote any of the Covered Shares other than in compliance with this Agreement,
Landrum shall not, and the Individual hereby unconditionally and irrevocably
instructs Landrum to not (i) permit such Transfer on its books and records, (ii)
issue a new certificate representing any of the Covered Shares, or (iii) record
such vote unless and until the Individual shall have complied with the terms of
this Agreement.

 

(c)                Statements. The Individual shall not make any statement,
written or oral, to the effect that he or she does not support the Merger or
that other shareholders of Landrum should not support the Merger.

 

4.2.             Certain Events. The Individual agrees that this Agreement and
the obligations hereunder shall attach to the Covered Shares and shall be
binding upon any Person to which legal or Beneficial Ownership of the Covered
Shares shall pass, whether by operation of Law or otherwise, including the
Individual’s successors or assigns. In the event of a stock split, stock
dividend, merger (other than the Merger), exchange, reorganization,
recapitalization or distribution, or any change in the capital structure of
Landrum affecting the Landrum Common Stock, the terms “Existing Shares” and
“Covered Shares” shall be deemed to refer to and include such shares as well as
all such additional securities of Landrum and any securities into which or for
which any or all of such securities may be changed or exchanged or which are
received in such transaction.

 



6

 

4.3.             Notice of Acquisitions, etc. The Individual hereby agrees to
notify Landrum as promptly as practicable (and in any event within two Business
Days after receipt) in writing of (i) the number of any additional shares of
Landrum Common Stock or other securities of Landrum of which the Individual
acquires Beneficial Ownership on or after the date hereof and (ii) any proposed
Permitted Transfers of the Covered Shares, Beneficial Ownership thereof or other
interest specifically therein.

 

4.4.             Non-Solicit. In his or her capacity as a shareholder of
Landrum, and not in his or her capacity as a [director][officer] of Landrum, the
Individual shall not, and shall use his or her reasonable best efforts to cause
his or her Affiliates and each of their respective Representatives not to,
directly or indirectly, (a) solicit, initiate, encourage (including by providing
information or assistance), facilitate or induce any Acquisition Proposal, (b)
engage or participate in any discussions or negotiations regarding, or furnish
or cause to be furnished to any Person any information or data in connection
with, or take any other action to facilitate any inquiries or the making of any
offer or proposal that constitutes, or may reasonably be expected to lead to, an
Acquisition Proposal, (c) adopt, approve, agree to, accept, endorse or recommend
any Acquisition Proposal, (d) solicit proxies or become a “participant” in a
“solicitation” (as such terms are defined in the Exchange Act) with respect to
an Acquisition Proposal or otherwise encourage or assist any party in taking or
planning any action that would reasonably be expected to compete with, restrain
or otherwise serve to interfere with or inhibit the timely consummation of the
Merger in accordance with the terms of the Merger Agreement, (e) initiate a
shareholders’ vote or action by consent of Landrum’s shareholders with respect
to an Acquisition Proposal, (f) except by reason of this Agreement, become a
member of a “group” (as such term is used in Section 13(d) of the Exchange Act)
with respect to any voting securities of Landrum that takes any action in
support of an Acquisition Proposal, or (g) approve, endorse, recommend, agree to
or accept, or propose to approve, endorse, recommend, agree to or accept, any
Acquisition Agreement contemplating or otherwise relating to any Acquisition
Transaction.

 

4.5.             Waiver of Appraisal Rights. To the fullest extent permitted by
applicable Law, the Individual hereby waives any rights of appraisal he or she
may have under applicable Law.

 

4.6.             Further Assurances. From time to time, at the request of
Simmons and Landrum and without further consideration, the Individual shall
execute and deliver such additional documents and take all such further action
as may be reasonably necessary to effect the actions and consummate the
transactions contemplated by this Agreement. Without limiting the foregoing, the
Individual hereby authorizes Simmons and Landrum to publish and disclose in any
announcement or disclosure related to the Merger Agreement, including the Proxy
Statement/Prospectus, the Individual’s identity and Beneficial Ownership of the
Covered Shares and the nature of the Individual’s obligations under this
Agreement.

 

ARTICLE V
MISCELLANEOUS

 

5.1.             Termination. This Agreement shall remain in effect until the
earlier to occur of (a) the Closing and (b) the date of termination of the
Merger Agreement in accordance with its terms; provided, that (i) if the Closing
occurs, the provisions of Section 2.3 shall survive until the end of the
Restricted Period, and (ii) the provisions of ARTICLE V shall survive any
termination of this Agreement. Nothing in this Section 5.1 and no termination of
this Agreement shall relieve or otherwise limit any party of liability for
fraud, or willful or intentional breach of this Agreement.

 

5.2.             No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Simmons or Landrum any direct or indirect ownership
or incidence of ownership of or with respect to any Covered Shares. All rights,
ownership and economic benefits of and relating to the Covered Shares, if any,
shall remain vested in and belong to the Individual, and Simmons or Landrum
shall not have any authority to direct the Individual in the voting or
disposition of any of the Covered Shares, except as otherwise provided herein.

 



7

 

5.3.             Notices. All notices or other communications which are required
or permitted hereunder shall be in writing and sufficient if delivered by hand,
by facsimile transmission (followed by overnight courier), by registered or
certified mail, postage pre-paid, or by courier or overnight carrier, or by
email (with receipt confirmed) to the persons at the addresses set forth below
(or at such other address as may be provided hereunder), and shall be deemed to
have been delivered as of the date so delivered:

 

(a)                Simmons:

 

Simmons First National Corporation 

601 E. 3rd Street, 12th Floor 

Little Rock, Arkansas 72201 

Facsimile Number: (870) 850-2605 

Attention: George A. Makris, Jr., Chairman & CEO

Email: george.makris@simmonsbank.com

 

with a copy to:

 

Simmons First National Corporation 

601 E. 3rd Street, 12th Floor 

Little Rock, Arkansas 72201 

Facsimile Number: (501) 558-3145 

Attention: Patrick A. Burrow, EVP & General Counsel

Email: pat.burrow@simmonsbank.com

 

and

 

Covington & Burling LLP 

One CityCenter 

850 Tenth Street, NW 

Washington, DC 20001 

Facsimile Number: (202) 778-5988 

Attention: Frank M. Conner III 

Email: rconner@cov.com 

Attention: Michael P. Reed 

Email: mreed@cov.com

 

(b)                Landrum:

 

The Landrum Company

801 East Broadway

Columbia, Missouri 65201

Facsimile Number: 573-875-1468
Attention: Kevin D. Gibbens
Email: kevin.gibbens@landmarkbank.com

 



8

 

Copy to Counsel:

 

Polsinelli PC
100 South Fourth Street
St. Louis, Missouri 63102
Facsimile Number: 314-622-6701
Attention: Kenneth H. Suelthaus

Email: ksuelthaus@polsinelli.com
Attention: Larry K. Harris

Email: lharris@polsinelli.com

 

(c)                if to the Individual, to those persons indicated on Schedule
1.

 

5.4.             Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. No party to this Agreement
shall be considered the draftsman. The parties hereto acknowledge and agree that
this Agreement has been reviewed, negotiated, and accepted by all parties hereto
and their attorneys and, unless otherwise defined herein, the words used shall
be construed and interpreted according to their ordinary meaning so as fairly to
accomplish the purposes and intentions of all parties hereto. Section headings
of this Agreement are for reference purposes only and are to be given no effect
in the construction or interpretation of this Agreement. Whenever the context
may require, any pronoun used herein shall include the corresponding masculine,
feminine or neuter forms. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

5.5.             Counterparts; Signatures. This Agreement may be executed in two
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. This Agreement
and any signed agreement or instrument entered into in connection with this
Agreement, and any amendments or waivers hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or by e- mail delivery of a “.pdf”
format data file, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment or waiver hereto or any agreement
or instrument entered into in connection with this Agreement or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or e-mail delivery of a “.pdf” format data file
as a defense to the formation of a contract and each party hereto forever waives
any such defense.

 

5.6.             Entire Agreement. This Agreement and, to the extent referenced
herein, the Merger Agreement, together with the several agreements and other
documents and instruments referred to herein or therein or annexed hereto or
thereto, embody the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede and preempt any
prior understandings, arrangements, agreements or representations by or among
the parties hereto, written and oral, that may have related to the subject
matter hereof in any way.

 

5.7.             Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)                The parties hereto agree that this Agreement shall be
governed by and construed in all respects in accordance with the Laws of the
State of Arkansas without regard to any conflict of Laws or choice of Law
principles that might otherwise refer construction or interpretation of this
Agreement to the substantive Law of another jurisdiction.

 



9

 

(b)                Each party hereto agrees that it will bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
or the transactions contemplated hereby exclusively in any federal or state
court of competent jurisdiction located in the State of Arkansas (the “Chosen
Courts”), and, solely in connection with claims arising under this Agreement or
the transactions that are the subject of this Agreement, (i) irrevocably submits
to the exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party and (iv) agrees that service of process upon such
party in any such action or proceeding will be effective if notice is given in
accordance with Section 5.3.

 

(c)                EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 5.7.

 

5.8.             Amendment; Waiver. To the extent permitted by Law, this
Agreement may be amended or waived by a subsequent writing signed by each of the
parties hereto upon the approval of each of the parties hereto.

 

5.9.             Enforcement of Agreement. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement was not performed in accordance with its specific terms or was
otherwise breached and that money damages would be both incalculable and an
insufficient remedy for any breach of this Agreement. It is accordingly agreed
that the parties hereto shall be entitled, without the requirement of posting
bond, to an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity. Each of the parties
hereto waives any defense in any action for specific performance that a remedy
at law would be adequate.

 

5.10.          Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

 



10

 

5.11.          Assignment. Except as expressly contemplated hereby, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party hereto (whether by operation of Law or otherwise) without
the prior written consent of the other parties hereto. Any purported assignment
in contravention hereof shall be null and void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.

 

5.12.          No Third Party Beneficiaries. Nothing in this Agreement
(including the documents and instruments referred to herein) expressed or
implied, is intended to confer upon any Person, other than the parties hereto or
their respective successors, any rights, remedies, obligations, or liabilities
under or by reason of this Agreement. The representations and warranties in this
Agreement are the product of negotiations among the parties hereto and are for
the sole benefit of the parties hereto. Any inaccuracies in such representations
and warranties are subject to waiver by the parties hereto in accordance
herewith without notice or liability to any other Person. In some instances, the
representations and warranties in this Agreement may represent an allocation
among the parties hereto of risks associated with particular matters regardless
of the knowledge of any of the parties hereto. Consequently, Persons other than
the parties hereto may not rely upon the representations and warranties in this
Agreement as characterizations of actual facts or circumstances as of the date
of this Agreement or as of any other date. Notwithstanding any other provision
hereof to the contrary, no Consent, approval or agreement of any third party
beneficiary will be required to amend, modify to waive any provision of this
Agreement.

 

5.13.          [Individual Capacity. The Individual is signing this Agreement
solely in his or her capacity as a Beneficial Owner of Landrum Common Stock, and
nothing herein shall prohibit, prevent or preclude the Individual from taking or
not taking any action in the Individual’s capacity as an [officer][director] of
Landrum to the extent permitted by the Merger Agreement.]

 

[Remainder of this page intentionally left blank]

 



11

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

SIMMONS FIRST NATIONAL CORPORATION

 

 

By: __________________________

Name:

Title:

 

 

 

 

 

THE Landrum COMPANY

 

 

By: __________________________

Name:

Title:

 

 

INDIVIDUAL

 

 

______________________________

Name:

 

 



 

 

 

 

 

 

 

 

[Signature Page to Support Agreement]





 

 

Schedule 1

 

Number of Existing Shares and Notice Information

 

 

Name   Existing Shares       ______________________________  

_______________________________

 

 

 

Address for notice:

 

Name: ________________________

 

Street: ________________________

   ________________________

 

City, State: _____________________

 

ZIP Code: ______________________

 

Telephone: _____________________

 

Fax: __________________________

 

Email: ________________________

 

 

 

 

 

 

 



 

 

Schedule 2

 

[None.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 